UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 02-1227



DEBBIE LUKE,

                                                  Plaintiff - Appellant,

          versus


DARE COUNTY, NORTH CAROLINA, a Political
Subdivision of the State of North Carolina,

                                                   Defendant - Appellee,

          and


TERRY WHEELER, in his official capacity as
County Manager of Dare County, North Carolina,

                                                               Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-01-15-2-H-2)


Submitted:     August 20, 2002                 Decided:   August 29, 2002


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John D. Leidy, HORNTHAL, RILEY, ELLIS & MALAND, L.L.P., Elizabeth
City, North Carolina, for Appellant.     Mark A. Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Debbie Luke appeals the district court’s order denying relief

on her 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.        We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. Luke v. Dare County, North Carolina, No. CA-01-15-

2-H-2 (E.D.N.C. Feb. 6, 2002).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2